Exhibit 10.11

THIS AGREEMENT DATED THE 29th DAY OF NOVEMBER, 2011.

AMONG:

SCHNEIDER POWER INC.,

a corporation existing under the laws of the Province of Ontario

(hereinafter referred to as the “Purchaser”).

-and-

GREEN BREEZE ENERGY INC.,

a corporation existing under the laws of the Province of Ontario

(hereinafter referred to as the “Vendor”)

RECITALS

A. The parties hereto (the “Parties”) have executed and delivered a share
purchase agreement made effective as of the 24th day of August, 2011 (the
“Purchase Agreement”).

B. The Parties wish to amend and confirm certain terms and conditions of the
Purchase Agreement as set forth herein.

NOW THEREFORE in consideration of the recitals and the covenants and conditions
herein contained and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by each Party), the Parties,
intending to be legally bound, agree as follows.

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Amending Agreement, unless the context otherwise requires, words and
phrases used herein and which are defined in the Purchase Agreement shall have
the same meaning herein which are given to such words and phrases in the
Purchase Agreement.

 

1.2 Construed Together

This Amending Agreement amends the Purchase Agreement and this Amending
Agreement and the Purchase Agreement shall hereafter be read and construed
together as if they were a single document.



--------------------------------------------------------------------------------

ARTICLE 2

AMENDMENTS

 

2.1 Amendments to the Purchase Agreement

The Purchase Agreement is amended as follows:

 

  (a) Section 1.1.12 is deleted in its entirety and replaced with the following:

“Closing Date” means December 16, 2011 or such other date as the Purchaser and
the Vendor may agree.”;

 

  (b) by adding the following as Subsection 5.1.10(d):

“an extension of the term of the credit facility under the Samsung Credit
Agreement in form and substance satisfactory to the Purchaser.”;

 

  (c) by adding the following as Subsection 4.7:

“Purchaser’s Consent to Full Notice to Proceed.

The Purchaser hereby consents to the issuance and delivery of the Full Notice to
Proceed (as such term is defined in the EPC Agreement) and related Escrow
Agreement by the Corporation or the Vendor to RES Canada upon their receipt of
the REA Permit from the Ontario Ministry of the Environment; provided however
that the Purchaser shall not be required to make any payments due to RES Canada
as a result of such issuance and delivery of the Full Notice to Proceed.”

 

2.2 Effective Time of Amendments

The amendments in this Amending Agreement shall be effective as of the date
hereof.

 

2.3 Ratification and Confirmation

The Purchase Agreement remains in full force and effect, and is modified only to
the extent of the amendment contained in this Amending Agreement. The Purchase
Agreement, as amended by this Amending Agreement, is hereby ratified and
confirmed in all respects.

ARTICLE 3

MISCELLANEOUS

 

3.1 Further Assurances

The Parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other Party may reasonably
request for the purpose of carrying out the intent of this Amending Agreement
and the document referred to in this Amending Agreement.



--------------------------------------------------------------------------------

3.2 Third Party Benefits

Nothing in this Amending Agreement, express or implied, is intended or shall be
construed to confer upon, or give to, any Person, other than the Parties hereto
and their respective successors or assigns (whether by operation of law or
otherwise), any right or remedy under or by reason of this Amending Agreement or
any term, covenant or condition hereof, and all the terms, covenants,
conditions, promises and agreements in this Amending Agreement shall be for the
sole and exclusive benefit of the Parties hereto and their successors and
permitted assigns.

 

3.3 Severability

If any term, provision, covenant or condition of this Amending Agreement is held
by any court of competent jurisdiction to be invalid, void or unenforceable in
any respect, the remainder of such term, provision, covenant or condition in
every other respect and the remainder of the terms, provisions, covenants or
conditions of this Amending Agreement shall continue in full force and effect
and shall in no way be affected, impaired or invalidated.

 

3.4 Time of Essence

With regard to all dates and time periods set forth or referred to in this
Amending Agreement, time is of the essence.

 

3.5 Governing Law

This Amending Agreement will be governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein without regard to conflicts of
laws principles.

 

3.6 Counterparts; Electronic Delivery

This Amending Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Amending Agreement and all
of which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Amending Agreement, including any
ancillary documents, and of signature pages by facsimile or by email in pdf
format, shall constitute effective delivery of this Amending Agreement and may
be used in lieu of the original Amending Agreement for all purposes. Signatures
of the Parties transmitted by facsimile or by email in pdf format shall be
deemed to be their original signatures for any purpose whatsoever.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amending
Agreement effective as of the date first written above.

 

GREEN BREEZE ENERGY INC.

Per:

 

/s/ John Cobb

  Name: John Cobb   Title: President SCHNEIDER POWER INC.

Per:

 

/s/ Thomas Schneider

  Name: Thomas Schneider   Title: President